 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   GUILLERMO CRUZ TRUJILLO,                             Case No. 1:14-cv-00976-LJO-EPG (PC)
12                Plaintiff,                              ORDER FOLLOWING CONTINUED
                                                          INITIAL SCHEDULING CONFERENCE
13         v.
                                                          (ECF NOS. 55, 56, & 61)
14   MUNOZ and ALVAREZ,
15                Defendants.
16

17          Guillermo Cruz Trujillo (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On May 8, 2019, the
19   Court held an Initial Scheduling Conference (“Conference”). Plaintiff telephonically appeared
20   on his own behalf. Counsel Lucas Hennes telephonically appeared on behalf of defendant
21   Alvarez. Counsel James Mathison telephonically appeared on behalf of defendants Alverez
22   and Munoz in related case 1:14-cv-01215, which has now been consolidated with this case
23   (ECF No. 65).
24          For the reasons stated on the record, IT IS ORDERED that:
25              1. The deadlines set in Case No. 1:14-cv-01215, ECF No. 58, are VACATED.
26                   Discovery is stayed pending the ruling on Defendants’ motion for summary
27                   judgment (ECF No. 70). If the motion for summary judgment is denied in
28                   whole or in part, or if the Court determines that an evidentiary hearing is

                                                      1
 1                 necessary, the Court will reset the Scheduling Conference.
 2              2. Plaintiff’s motions to compel (ECF No. 61) are DENIED without prejudice.
 3              3. Plaintiff’s motion for permission to start discovery (ECF No. 56) is DENIED
 4                 without prejudice.
 5              4. Plaintiff’s “Motion and Motion to Attached Grievances and Other Exhibits
 6                 Under Fed. R. Civ. P 10(c)” (ECF No. 55) is GRANTED in part. The motion is
 7                 granted insofar as the Court will consider the attached documents to have been
 8                 served on Defendants. Additionally, the motion is granted insofar as the Court
 9                 will consider the motion and attached documents when considering the motion
10                 for summary judgment (ECF No. 70).
11              5. Plaintiff’s motion for appointment of counsel (ECF No. 61, pgs. 8-9) is
12                 DENIED without prejudice.
13
     IT IS SO ORDERED.
14

15
       Dated:     May 9, 2019                                /s/
16                                                     UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
